Order filed March 31, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00445-CV
                                ____________

                        PHYLLIS PITTMAN, Appellant

                                        V.

    R. TRENT CAMPBELL JR. AND BETTE B. CAMPBELL, Appellees


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-11815


                                    ORDER
      The reporter’s record in this case was due July 10, 2014. See Tex. R. App. P.
35.1. The appeal was abated and referred to mediation. The mediation stay was
lifted on November 13, 2014. On January 14, 2015, this court ordered the official
court reporter and a substitute reporter, Rachel Gamez, to file the record in thirty
days. Rachel Gamez then notified the court that she had not received payment for
preparation of the record. Accordingly, we notified appellant that unless payment
arrangements were made, the court would consider the appeal without a reporter’s
record. On January 28, 2015, appellant provided this court with proof of payment
to both Ms. Gamez and another substitute reporter, Alexandra McMillen. To date,
the record has not been filed.

      On March 25, 2015, Rachel Gamez requested an extension of time to file the
record. We GRANT the requested extension and issue the following order:

      We order Rachel Gamez and Alexandra McMillen, the court reporters
responsible for this record, to file the record in this appeal on or before April 30,
2015. No further extensions will be entertained absent exceptional
circumstances.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If either Rachel
Gamez or Alexandra McMillen fail to timely file the record as ordered, the court
will consider issuing an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record, including the consideration
of sanctions.



                                  PER CURIAM